UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO.2 TO FORM 10-QSB (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended March 31, 2007. or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to. Commission file number 333-105778 MORTGAGEBROKERS.COM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 05-0554486 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 11-260 Edgeley Boulevard, Concord, Ontario, CANADA L4K 3Y4 (Address of principal executive offices) (Zip Code) 877-410-4848 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo x State the number of shares outstanding of each of the issuer's classes of common equity, as of May 21, 2007: 36,098,470 shares of common stock outstanding, $0.0001 par value. MORTGAGEBROKERS.COM HOLDINGS, INC. FINANCIAL STATEMENTS INDEX PART I FINANCIAL INFORMATION PAGE # Item 1. Financial Statements 2 Item 2. Management's Discussion and Analysis of Financial Condition 23 Item 3. Control and Procedures 30 PART II OTHER INFORMATION Item 1. Legal Proceedings 30 Item 2. Changes in Securities 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 31 Item 6. Exhibits and Reports on Form 8-K 31 SIGNATURE i Item 1. Financial Information BASIS OF PRESENTATION The accompanying reviewed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the three months ended March 31, 2007 are not necessarily indicative of results that may be expected for the year ending December 31, 2007. The financial statements are presented on the accrual basis. 1 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES (FORMERLY MAGNADATA, INC.) Consolidated Balance Sheets March 31, 2007 and December 31, 2006 (Restated , Note 3) March 31 December 31, 2007 2006 ASSETS Current Assets Cash and cash equivalents $ 787,510 $ 1,238,357 Referral fees held in trust (note 4) 60,812 30,320 Prepaid expense 78,108 78,445 Total Current Assets 926,430 1,347,122 Equipment, net (note 5) 94,080 98,571 Equipment Under Capital Leases(note 6) 4,850 5,198 Total Assets $ 1,025,360 $ 1,450,891 LIABILITIES Current Liabilities Bank indebtedness (note 7) $ 103,869 $ 98,682 Accounts payable 485,258 407,346 Accrued liabilities 87,278 213,547 Advances from related party (note 8) 168,199 204,868 Trust liability (note 4) 60,812 30,320 Obligation under capital leases - current portion (note 9) 1,791 1,674 Stock-based compensation accrual - current portion (note 10a) 337,705 232,082 Employee stock-based compensation accrual (note 10b) 995,956 813,850 Total Current Liabilities 2,240,868 2,002,369 Obligation Under Capital Leases (note 9) 3,533 3,915 Stock-based Compensation Accrual(note 10c) 151,641 109,134 Total Liabilities 2,396,042 2,115,418 Commitments and Contingencies (note 17) STOCKHOLDERS' DEFICIT Capital Stock Preferred stock, $0.0001 par value; 5,000,000 shares authorized, none issued - - Capital stock, $0.0001 par value; 100,000,000 shares authorized; 36,098,470 (2006: 36,088,470) issued and outstanding(note 11) 3,610 3,609 Additional Paid-in Capital 2,186,942 2,179,443 Additional Paid-in Capital - Warrants (note 12) 732,605 732,605 Subscription for Stock - - Subscription Receivable (note 13) (210,000 ) (242,301 ) Treasury Stock(note 14) (25,234 ) (17,779 ) Accumulated Other Comprehensive (Loss) Income 3,182 (7,417 ) Accumulated Deficit (4,061,787 ) (3,312,687 ) Total Stockholders' Deficit (1,370,682 ) (664,527 ) Total Liabilities and Stockholders' Deficit $ 1,025,360 $ 1,450,891 (The accompanying notes are an integral part of these consolidated financial statements.) 2 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES (FORMERLY MAGNADATA, INC.) Condensed Consolidated Interim Statements of Operations and Comprehensive Loss For the Three Months Ended March 31, 2007 (Restated) and the Three Months Ended March 31, 2006 (Restated Restatement) (Restated, Note 3) (Restated Restatement, Note 3) 2007 2006 Revenue $ 1,290,975 $ 344,758 Expenses Commission and agent fees 1,189,234 226,748 Salaries and benefits 310,117 512,157 General and administrative expenses 203,135 200,151 Stock-based compensation (note 17c(ii)) 105,623 - Employee stock-based compensation (note 10b) 182,106 371,743 Stock-based compensation (note 17a, 17b, and 17c(i)) 42,507 21,919 Interest expense - beneficial conversion feature (note 15) - 108,840 Occupancy costs 7,353 19,320 Total Operating Expenses 2,040,075 1,460,878 Loss from Operations (749,100 ) (1,116,120 ) Other (Expense)Income Interest and bank charges - (3,689 ) Total Other (Expense) Income - (3,689 ) Loss Before Income Taxes (749,100 ) (1,119,809 ) Provision for income taxes (note 16) - - Net Loss (749,100 ) (1,119,809 ) Foreign Currency Translation Adjustment 1,139 (4,650 ) Total Comprehensive Loss $ (747,961 ) $ (1,124,459 ) Net Loss per Share - Basic and Diluted During the Year $ (0.02 ) $ (0.03 ) Weighted Average Number of Shares Outstanding - Basic and Diluted During the Year 36,098,248 34,019,056 (The accompanying notes are an integral part of these consolidated financial statements.) 3 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES (FORMERLY MAGNADATA, INC.) Consolidated Statement of Cash Flows Three Months Ended March 31, 2007 and Three Months Ended March 31, 2006 (Restated Restatement) (Restated, Note 3) (Restated Restatement, Note 3) 2007 2006 Cash Flows from Operating Activities Net loss $ (749,100 ) $ (1,119,809 ) Adjustments to reconcile net loss to net cash (used in) operating activities: Depreciation 4,839 - Loss on disposal of assets - - Interest expense - beneficial conversion feature - 108,840 Stock issued for services - 441,000 Stock issued for general and administrative expenses 7,500 - Employee stock-based compensation 182,106 371,743 Stock-based compensation accrual 148,130 21,919 Net changes in non-working capital: Referral fees held in trust (30,492 ) - Prepaid expense 337 (89,965 ) Accounts payable and accrued liabilities (48,357 ) 196,490 Trust liability 30,492 - Net Cash (Used in) Operating Activities (454,545 ) (69,782 ) Cash Flows from Investing Activities - - Net Cash Used in Investing Activities - - Cash Flows from Financing Activities Deferred offering costs - (30 ) Proceeds from notes payable - 23,000 Obligation under capital leases (265 ) - Repayment of advances from related party (36,669 ) (7,118 ) Issuance of common stock for cash 32,301 - Treasury stock (7,455 ) - Increase in bank indebtedness 5,187 (332 ) Net Cash Provided by Financing Activities (6,901 ) 15,520 Net (Decrease) Increase in Cash and Cash Equivalents (461,446 ) (54,262 ) Foreign Exchange on Balances 10,599 (6,881 ) Cash and Cash Equivalents - Beginning of Year 1,238,357 169,093 Cash and Cash Equivalents - End of Year $ 787,510 $ 107,950 Supplemental Cash Flow Information Interest paid $ 1,577 $ 2,560 Income taxes paid $ - $ - (The accompanying notes are an integral part of these consolidated financial statements. 4 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES (FORMERLY MAGNADATA, INC.) Notes to Consolidated Financial Statements March 31, 2007 1. Nature of Business and Going Concern Nature of Business MortgageBrokers.com Holdings, Inc., which registered a change of name with the state of Delaware in February 2005, and Subsidiaries (Canadian corporations) (the “Company”) was formerly known as MagnaData, Inc. and organized under the laws of the State of Delaware on February 6, 2003. The operations of the Company consist of financial services centered around mortgage finance, brokerage, real estate sales and consulting in Canada, with planned future operations in the United States and the European Union (“E.U.”). Operations are presently conducted through the Company's subsidiaries, Mortgagebrokers.com, Inc. and MortgageBrokers.com Financial Group of Companies, Inc., in Canada only. Change of Control On January 31, 2005, the Company's majority shareholder, Alex Haditaghi, purchased 1,510,000 common stock from three shareholders of MagnaData Inc. for cash consideration ($692,813) in an arms length transaction. This share purchase represented approximately 78% of MagnaData's common stock outstanding at the time of the transaction, based on the company's December, 2004, Form 10-KSB. On February 11, 2005 MagnaData Inc.'s name was changed to MortgageBrokers.com Holdings, Inc. As part of the sale, $74,727 of the Company's debt was forgiven by a third party and $5,698 of the Company's debt and accrued interest was forgiven by a shareholder which resulted in a gain on forgiveness of debt of $80,425. Going Concern The Company's consolidated financial statements are presented on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. For the three month period ended March 31, 2007, the Company incurred a loss of $749,100 (2006 - $1,119,809). The Company's ability to continue as a going concern is contingent upon its ability to secure additional debt or equity financing, initiate sales of its products and sustain profitable operations. The Company has devoted substantially all of its efforts to establishing its current business. Management developed its business model, business plans and strategic marketing plans that include: organization of the Company and divisions; identification of the Company's sales channels and associated supply chain; development of marketing strategic plans and sales execution strategies; preparation of a financial plan, risk and capital structure planning models, and mortgage origination `book of business' models; establishing the operational parameters for a centralized shared services underwriting call centre; developing cash flow forecasts and an operating budget; identifying markets to raise additional equity capital and debt financing; embarking on research and development activities; performing employment searches and preparing agent contracts; and, recruiting and hiring technicians, management and industry specialists. The consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the possible inability of the Company to continue as a going concern. 5 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES (FORMERLY MAGNADATA, INC.) Notes to Consolidated Financial Statements March 31, 2007 2.Summary of Significant Accounting Policies The accounting policies of the Company are in accordance with accounting principles generally accepted in the United States of America, and their basis of application is consistent. Outlined below are those policies considered particularly significant: a)Interim Financial Statements The accompanying interim unaudited financial information has been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although management believes that the disclosures are adequate to make the information presented not misleading. The interim financial statements should be read in conjunction with the Company's annual financial statements, notes and accounting policies included in the Company's annual report on form 10 KSB for the year ended December 31, 2006 as filed with the SEC. In the opinion of management, all adjustments, consisting only of normal recurring adjustments, are necessary to present fairly the financial position of the Company as of March 31, 2007 and the related operating results and cash flows for the interim period presented have been made. The results of operations of such interim period are not necessarily indicative of the results of the full year. b)Basis of Consolidation and Presentation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries Mortgagebrokers.com Inc. and Mortgagebrokers.com Financial Group of Companies, Inc. and are presented under the accrual basis of accounting. All significant inter-company transactions and balances have been eliminated upon consolidation. c)Cash and Cash Equivalents Cash and cash equivalents consist of cash on account and short-term investments with remaining maturities at acquisition of three months or less. d)Equipment, net Equipment is recorded at cost. Depreciation is calculated using the following annual rates and methods base on estimated useful lives: Furniture and equipment 20% declining Computer equipment 30% declining Computer equipment under capital lease 30% declining 6 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES (FORMERLY MAGNADATA, INC.) Notes to Consolidated Financial Statements March 31, 2007 2.Summary of Significant Accounting Policies (cont'd) e)Revenue Recognition Revenue consists of mortgage brokerage fees and finders fees. The revenue is recognized upon the funding of a borrowers mortgage and when the collection is reasonably assured which occurs when the fee from the bank has been advanced. f)Use of Estimates Preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and related notes to financial statements. These estimates are based on management's best knowledge of current events and actions the Company may undertake in the future. Actual results may ultimately differ from estimates, although management does not believe such changes will materially affect the consolidated financial statements in any individual year. g)Financial Instruments In accordance with Statement of Financial Accounting Standards ("SFAS") SFAS No. 107, "Disclosures About Fair Value of Financial Instruments" ("SFAS No. 107"), the estimated fair value of financial instruments has been determined by the Company using available market information and valuation methodologies. Considerable judgment is required in estimating fair value. Accordingly, the estimates may not be indicative of the amounts the Company could realize in a current market exchange. As of March 31, 2007, the carrying value of accounts payable and accrued liabilities, advances from related party and long term debt approximate their fair value. 7 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES (FORMERLY MAGNADATA, INC.) Notes to Consolidated Financial Statements March 31, 2007 2.Summary of Significant Accounting Policies (cont'd) h)Impairment of Long-lived Assets In accordance with SFAS No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets", long-lived assets to be held and used are analyzed for impairment whenever events or changes in circumstances indicate that the related carrying amounts may not be recoverable. The Company evaluates whether events and circumstances have occurred that indicate possible impairment. If there are indications of impairment, the Company uses future undiscounted cash flows of the related asset or asset grouping over the remaining life in measuring whether the assets are recoverable. In the event such cash flows are not expected to be sufficient to recover the recorded asset values, the assets are written down to their estimated fair value. Long-lived assets to be disposed of are reported at the lower of carrying amount or fair value of asset less cost to sell. As described in note 1, the long-lived assets have been valued on a going concern basis, however, substantial doubt exists as to the ability of the Company to continue as a going concern. If the Company ceases operations, the asset values may be materially impaired. i)Share-based Payment The Company adopted the disclosure requirements of SFAS No. 123R, "Share-Based Payment" ("SFAS No. 123R") for stock options and similar equity instruments (collectively, "options") issued to employees. The Company applies the fair value base method of accounting as prescribed by SFAS No. 123R. Under the fair value based method, compensation cost is measured at the grant date based on the value of the award and is recognized over the service period, which is usually the vesting period. For stock options, the fair value is determined using an option-pricing model that takes into account the stock price at the grant date, the exercise price, the expected life of the option, the volatility of the underlying stock and the expected dividends on it, and the risk-free interest rate over the expected life of the option. SFAS No. 123R also applies to transactions in which an entity issues its equity instruments to acquire goods or services from non-employees. Those transactions must be accounted for based on the fair value of the consideration received or the fair value of the equity instruments issued, whichever is more reliably measurable, as described in note 10. 8 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES (FORMERLY MAGNADATA, INC.) Notes to Consolidated Financial Statements March 31, 2007 2.Summary of Significant Accounting Policies (cont'd) j)Income Taxes The Company accounts for income taxes in accordance with SFAS No. 109, “Accounting for Income Taxes”. Deferred tax assets and liabilities are recorded for differences between the consolidated financial statement and tax basis of the assets and liabilities that will result in taxable or deductible amounts in the future based on enacted tax laws and rates. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. Income tax expense is recorded for the amount of income tax payable or refundable for the period increased or decreased by the change in deferred tax assets and liabilities during the period. k)Earnings or Loss Per Share Basic earnings per share (“EPS”) is computed by dividing earnings available to common shareholders by the weighted average number of common shares outstanding for the period as required by the Financial Accounting Standards Board (FASB) under SFAS No. 128, “Earnings per Shares”. Diluted EPS reflects the potential dilution of securities that could share in the earnings. As at March 31, 2007 there were no dilutive securities that would impact the EPS. l)Foreign Currency Translation The Company accounts for foreign currency translation pursuant to SFAS No. 52, “Foreign Currency Translation”. The Company's functional currency is the Canadian dollar. All assets and liabilities are translated into United States dollars using the exchange rates prevailing at the end of the period. Revenues and expenses are translated using the average exchange rates prevailing throughout the period. Unrealized foreign exchange amounts resulting from translations at different rates according to their nature are included in accumulated other comprehensive income. Realized foreign currency transaction gains and losses are recognized in operations. m)Comprehensive Income or Loss The Company adopted SFAS No. 130, “Reporting Comprehensive Income.” SFAS No. 130 establishes standards for reporting and presentation of comprehensive income and its components in a full set of financial statements. Comprehensive income is presented in the statements of stockholders' equity, and consists of net loss and unrealized gains (loss) on available for sale marketable securities; foreign currency translation adjustments and changes in market value of future contracts that qualify as a hedge; and negative equity adjustments recognized in accordance with SFAS No. 87. SFAS No. 130 requires only additional disclosures in the financial statements and does not affect the Company's financial position or results of operations. 9 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES (FORMERLY MAGNADATA, INC.) Notes to Consolidated Financial Statements March 31, 2007 2.Summary of Significant Accounting Policies (cont'd) n)Concentration of Credit Risk SFAS No. 105, “Disclosure of Information About Financial Instruments with Off-Balance Sheet Risk and Financial Instruments with Concentration of Credit Risk”, requires disclosure of any significant off-balance sheet risk and credit risk concentration. The Company does not have significant off-balance sheet risk or credit concentration. o)Recent Accounting Pronouncements In February 2007, the United States Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standard (“SFAS”) No.159, “The Fair Value Option for Financial Assets and Financial Liabilities Including an amendment of FASB Statements No.115” (“SFAS159”). SFAS159 allows the irrevocable election of fair value as the initial and subsequent measurement attribute for certain financial assets and liabilities and other items on an instrument by instrument basis. Changes in fair value would be reflected in earnings as they occur. The objective of SFAS159 is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. SFAS159 is effective as of the beginning of the first fiscal year beginning after November15, 2007. The Company is currently evaluating if it will elect the fair value option for any of its eligible financial instruments and other items. On May2, 2007 the FASB issued FASB Interpretation (“FIN”) No.48-1, “Definition of Settlement in FASB Interpretation48” (“FIN48-1”). FIN48-1 amends FIN48, “Accounting for Uncertainty in Income Taxes an interpretation of FASB Statement No.109” (“FIN48”) to provide guidance on how an enterprise should determine whether a tax position is effectively settled for the purpose of recognizing previously unrecognized tax benefits. The guidance in FIN48-1 shall be applied upon the initial adoption of FIN48. The Company does not anticipate that the adoption of this statement will have a material effect on its financial condition or operations. 3.Restatement of Previously Issued Condensed Consolidated Interim Financial Statements a)It was determined that the Company inadvertently excluded shares accrual for participants in the private placement which closed on June 9, 2006 (note 11) b)It was determined that the Company inadvertently deferred offering costs. c)It was determined that the Company inadvertently excluded warrant accruals earned by agents. d)It was determined that the company inadvertently excluded revenue earned and received. e)Funds received by the company were inadvertently recorded as advances from related party, when funds actually related to capital stock and additional paid-in-capital. f)It was determined that the company inadvertently over accrued commissions expense at period end. g)It was determined that the company inadvertently over accrued for accounts payable at period end. h)It was determined that the initial filing contained a typographical error. i)It was determined that the company inadvertently excluded employee stock-based compensation accrual. j)It was determined that the company inadvertently excluded the non-cash interest expense related to the beneficial conversion feature in the $100,000 and $150,000 notes payable. 10 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES (FORMERLY MAGNADATA, INC.) Notes to Consolidated Financial Statements March 31, 2007 3.Restatement of Previously Issued Condensed Consolidated Interim Financial Statements (Continued) As Previously Reported Change Restated Condensed Consolidated Interim Statement of Operations and Comprehensive Loss for the 3 months ended March 31, 2007 Revenue (d) $ 1,189,252 $ 101,723 $ 1,290,975 Commission and agent fees (f) $ 1,209,691 $ (20,457 ) $ 1,189,234 Stock based compensation (c) $ 358,139 $ (315,632 ) $ 42,507 General and administrative expenses (g) $ 238,298 $ (35,163 ) $ 203,135 Employee stock-based compensation (i) $ 695,181 $ (513,075 ) $ 182,106 Net loss $ (1,735,150 ) $ (986,050 ) $ (749,100 ) Condensed Consolidated Interim Balance Sheet – March 31 2007 Cash and cash equivalents (d) 684,174 103,336 787,510 Accounts payable (g) 520,984 (35,726 ) 485,258 Accrued liabilities (f) 104,839 (17,561 ) 87,278 Employee stock-based compensation accrual (i) $ 1,509,031 $ (513,075 ) $ 995,956 Stock-based compensation accrual (c) $ 467,273 $ (315,632 ) $ 151,641 Accumulated deficit $ (5,046,697 ) $ (984,910 ) $ (4,061,787 ) Condensed Consolidated Interim Statement of Operations and Comprehensive Loss for the 3 months ended March 31, 2006 Stock based compensation (c) $ - $ 21,919 $ 21,919 Employee stock-based compensation (i) $ - $ 371,743 $ 371,743 Interest expense – beneficial conversion feature (j) $ - $ 108,840 $ 108,840 Foreign currency translation adjustment $ 7,904 $ (3,254 ) $ 4,650 Net loss $ (617,307 ) $ (502,502 ) $ (1,119,809 ) Condensed Consolidated Interim Balance Sheet – March 31 2006 Deferred offering costs (b) $ - $ 8,568 $ 8,568 Bank indebtedness (h) $ 207,108 $ 112,530 $ 94,578 Accounts payable and accrued liabilities (b) $ 300,331 $ (9,168 ) $ 291,163 Advances from related party (e) $ 341,407 $ (15,660 ) $ 325,747 Additional paid in capital (j) $ 1,299,291 $ 137,577 $ 1,436,868 Employee stock-based compensation accrual (i) $ - $ 997,654 $ 997,654 Stock-based compensation accrual (c) $ - $ 21,919 $ 21,919 Accumulated other comprehensive income $ 3,224 $ 1,426 $ 4,650 Accumulated deficit $ (1,277,716 ) $ (1,146,103 ) $ (2,423,819 ) 11 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES (FORMERLY MAGNADATA, INC.) Notes to Consolidated Financial Statements March 31, 2007 4.Trust Liability Pursuant to service agreements, a portion of RE/MAX referral fees charged to the Company will be payable to RE/MAX agents and will be paid into an Registered Retirement Savings Plan ("RRSP") account on behalf of the respective agent, administered as the RE/MAX Agent Retirement Plan by Manulife. The aforementioned fees to date have been deposited into a temporary trust account that has signing officers from both the company & RE/MAX, until the Manulife administered program is fully established. It is expected that these funds will be deposited into the respective agents' RRSP by the third quarter of 2007. As of March 31, 2007 $60,812 in referral fees has accumulated in the trust account. 5.Equipment, net Net Book Net Book Accumulated Value Value Cost Depreciation 2007 2006 Furniture and equipment $ 106,829 $ 26,669 $ 80,160 $ 83,650 Computer equipment 19,178 5,258 13,920 14,921 $ 126,007 $ 31,927 $ 94,080 $ 98,571 In 2005, the Company initiated the development of a prototype proprietary back office software technology branded eXimius. The prototype software was being developed to test the viability for automation in the Company's back office administrative areas of mortgage underwriting, commission management, and regulatory compliance. The software was not licensed from a third party, but 100% internally developed. The Company does not intend to license for use the developed prototype software to third parties. Development costs through September 2006, consisted primarily of development staff wages and related expenses. This investment was capitalized commencing in 2005 after the prototype became available for use. In the fourth quarter of 2006, it was determined that the software was no longer of value to the Company, and was therefore written-off. 12 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES (FORMERLY MAGNADATA, INC.) Notes to Consolidated Financial Statements March 31, 2007 6.Equipment Under Capital Leases 2007 2006 Computer equipment $ 6,168 $ 6,115 Less: accumulated depreciation (1,318 ) (917 ) $ 4,850 $ 5,198 The equipment under the capital leases is depreciated on a 30% declining balance. 7.Bank Indebtedness On November 22, 2005, the Company obtained a line of credit in the amount of $128,715. The line of credit bears interest at Royal Bank of Canada's prime plus 0.5% per annum, is due on demand and is secured by a general security agreement in all assets except real property. At the period end $103,869 (2006 - $98,682) was used on the line of credit 13 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES (FORMERLY MAGNADATA, INC.) Notes to Consolidated Financial Statements March 31, 2007 8.Advances from Related Party The advances are from the majority shareholder/officer of the Company and are unsecured, non-interest bearing, and due on demand. 9.Obligation Under Capital Leases The obligation under capital leases bear interest at approximately 30% per annum. Future minimum lease payments under the capital leases expiring December 31, 2009 together with the balance of the obligation under capital leases is as follows: 2007 $ 1,378 2008 2,230 2009 1,716 Total minimum lease payments 5,324 Less: current portion (1,791 ) Long-term portion $ 3,533 10.Stock-based Compensation Accrual The Company has accrued expenses for stock-based compensation: a) As of March 31, 2007, the Company accrued a stock-based compensation expense for 422,131 common shares at a price of $0.80 per share for a total of $337,705 to the parties referred to in note 17c(ii). b) As of March 31, 2007, the Company accrued a stock-based compensation expense of $995,956 under its Equity Compensation Plan referred to in note 11. c) As of March 31, 2007, the Company accrued a stock-based compensation expense for 189,551 common shares at a price of $0.80 per share for a total of $151,641 to the parties referred to in note 17a, 17b, and 17c(i). 14 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES (FORMERLY MAGNADATA, INC.) Notes to Consolidated Financial Statements March 31, 2007 11. Capital Stock Preferred Stock The Company has 5,000,000 shares authorized of preferred stock with a par value of $0.0001. The Company has issued none of these shares as of March 31, 2007. Common Stock On June 9, 2006, the Company completed an offering in which it issued a total of 2,112,470 shares of its common stock to accredited investors including RE/MAX Ontario-Atlantic Canada Inc., its executives and franchisees, at a price per share of $1.00 for an aggregate offering price of $2,112,470. Purchasers of these securities receive the following additional rights and privileges: i) the purchaser received a warrant (1 warrant 1 share) to further purchase up to the total number shares of common stock purchased through the private placement exercisable at a rate of 20% each year following the anniversary date of the private placement closure. The warrants are exercisable at a price 30% below the 30 day fair market price preceding the date such warrants are exercised. Warrants expire if not exercised within 30 days of such anniversary date; and ii) further, pursuant to the execution of a service level agreement, on the anniversary date of the private placement closure, the Company has agreed to issue a number of shares of common stock equal to 25% of the number of common shares purchased in the private placement for ten consecutive anniversary dates. The receipt of such shares is dependent on the execution and maintenance in good standing of the terms of a service level agreement for each of the ten years. The service level agreement included the provisions of marketing, servicing and promotional services. Equity Compensation Plan On February 6, 2003 and as amended on February 14, 2003, the Company adopted the 2003 Equity Compensation Plan to attract and retain high quality personnel. The adequacy of this plan is evaluated annually by Company management. As of March 31, 2007, no stock or options had been issued under this plan. The disclosures made in the 2005 Audited Financial Statements (10-KSB - Item 10. Executive Compensation) and the `Amendment to License Agreement between RE/MAX and Mortgagebrokers.com Holding Inc.' dated May 25, 2006 (8-K - Schedule `A' 1. Outstanding Options) documenting the equity compensation of employees has not been implemented as of April 16, 2007. The company is currently in the process of amending the existing employment agreements which are expected to be executed in Q2, 2007. Until the new employment contracts have been formally and legally executed, the existing employment contracts of the Company are still in effect. As of period end the existing employment agreements commit the Company to issuing to staff 1,244,945 shares of Company common stock for a stock-based compensation accrual of $995,956 (note 11b). Service Compensation Plan On March 1, 2005 the Board of Directors approved the Service Compensation Plan ("the Service Plan"), the purpose of which is to enhance the Company's stockholder value and maximize the available capital resources of the company through allowing non monetary transactions whereby the issuance of stock is granted for services rendered. This program is expected to support the Company in building a long term sustainable revenue pipeline, a national sales agency and referral program as well as provide incentive to service providers to establish long term relationships with the Company and to encourage stock ownership by such individuals by providing them with a means to acquire a proprietary interest in the Company's success through stock ownership. Under the Service Plan, service providers, consultants, mortgage agents and strategic alliances who provide services to the Company may be granted options or warrants to acquire restricted stock of the Company. The total number of shares reserved for issuance under the Service Plan is 5,000,000, the adequacy of which will be evaluated annually. 15 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES (FORMERLY MAGNADATA, INC.) Notes to Consolidated Financial Statements March 31, 2007 11.
